¶34 (concurring) — Although I concur in the result reached by the majority, I am disturbed by the majority’s attempt to sever the right to confrontation from the right to cross-examination in determining what process is due in a sexually violent predator (SVP) proceeding. I agree with the majority that the confrontation clause does not mandate a right of confrontation in civil proceedings. However, the right to be heard and to confront witnesses is considered fundamental to a fair trial, even in the civil context, where an important right is at stake. Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972).
Madsen, J.
¶35 The majority correctly states that the right to confront witnesses in a civil proceeding is determined under considerations of procedural due process and that the due process right to be heard in a civil proceeding is not absolute. The Supreme Court has noted that “ ‘[t]he very nature of due process negates any concept of inflexible procedures universally applicable to every imaginable situation.’ ” Stanley v. Illinois, 405 U.S. 645, 650, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972) (quoting Cafeteria & Rest. Workers Union, Local 473 v. McElroy, 367 U.S. 886, 895, 81 S. Ct. 1743, 6 L. Ed. 2d 1230 (1961)). Cafeteria & Restaurant Workers firmly established that “what procedures due process may require under any given set of circumstances must begin with a determination of the precise nature of the government function involved as well as of the private interest that has been affected by governmental action.” *382367 U.S. at 895; see also Goldberg v. Kelly, 397 U.S. 254, 263, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970), superseded by statute as recognized in State ex rel. KM. v. W. Va. Dep’t of Health & Human Res., 212 W. Va. 783, 793, 575 S.E.2d 393 (2002).
f 36 I part company with the majority, however, in severing confrontation and cross-examination in analyzing what process is due an SVP defendant. Without citing any authority, the majority treats confrontation and cross-examination as if they were two separate interests. They are not. As Dean Wigmore correctly pointed out in his treatise on evidence,
[t]here never was at common law any recognized right to an indispensable thing called confrontation as distinguished from cross-examination. There was a right to cross-examination as indispensable, and that right was involved in and secured by confrontation; it was the same right under different names.
5 John Henry Wigmore, Evidence in Trials at Common Law § 1397, at 158 (James H. Chadbourn rev. 1974).
¶37 Confrontation is paramount to an ability to examine and cross-examine witnesses effectively. It involves the ability to evaluate blinking eyelids or expressive facial gestures and to hear the hesitation in the voice or observe the uneasy fidgeting of a witness, uncomfortable under sharp questioning.
¶38 Determining credibility is a critical part of the fact finder’s role. Fact finders consider many factors when determining whether evidence is credible, including demeanor, bias, opportunity, capacity to observe and narrate the event, character, prior inconsistent statements, contradiction, corroboration, and plausibility. Fact finders are in the best position to resolve issues of credibility and determine how much weight to give evidence because they see and hear the witnesses. State v. Maxfield, 125 Wn.2d 378, 385, 886 P.2d 123 (1994) (trier of fact is in better position to assess the credibility of the witnesses and observe the demeanor of those testifying); see also Morse v. Antonellis, *383149 Wn.2d 572, 70 P.3d 125 (2003). This general rule applies not only in traditional court settings but is equally important in administrative proceedings. See Penasquitos Vill., Inc. v. Nat’l Labor Relations Bd., 565 F.2d 1074, 1078 (9th Cir. 1977) (“[wjeight is given the administrative law judge’s determinations of credibility for the obvious reason that he or she ‘sees the witnesses and hears them testify, while the Board and the reviewing court look only at cold records’ ” (quoting Nat’l Labor Relations Bd. v. Walton Mfg. Co., 369 U.S. 404, 408, 82 S. Ct. 853, 7 L. Ed. 2d 829 (1962))); see also In re Disciplinary Proceeding Against Whitt, 149 Wn.2d 707, 721-22, 72 P.3d 173 (2003) (generally a hearing officer is in a better position to assess the credibility of a witness).
¶39 Witness demeanor is a crucial part of determining credibility. Demeanor relates to a person’s “manner . . . bearing, mien : facial appearance.” Webster’s Third New International Dictionary 599 (2002). It is “the carriage, behavior, bearing, manner and appearance of a witness.” Dyer v. MacDougall, 201 F.2d 265, 268, 269 (2d Cir. 1952) (“[t]he words used are by no means all that we rely on in making up our minds about the truth of a question that arises in our ordinary affairs, and it is abundantly settled that a jury is as little confined to them as we are”). A witness’s demeanor includes the “expression^] of his countenance, how he sits or stands, whether he is inordinately nervous, his coloration during critical examination, the modulation or pace of his speech and other non-verbal communication.” Penasquitos Vill., 565 F.2d at 1078-79. As we have often noted, appellate courts are reluctant to disregard fact finders’ determinations of credibility because appellate courts are unable to observe witness demeanor. Fisher Props., Inc. v. Arden-Mayfair, Inc., 115 Wn.2d 364, 369-70, 798 P.2d 799 (1990); State v. Bao Sheng Zhao, 157 Wn.2d 188, 202, ¶ 26, 137 P.3d 835 (2006) (appellate court defers to the trier of fact on issues of credibility); In re Det. of Halgren, 156 Wn.2d 795, 811, ¶ 33, 132 P.3d 714 (2006) (this court will not second-guess the jury’s determinations on credibility in an SVP proceeding).
*384¶40 RCW 71.09.060 provides a jury trial as part of the procedural protections afforded an SVP. The statute also requires the State to make its proof “beyond a reasonable doubt,” and it requires a unanimous jury verdict for a commitment as an SVP. According to the majority, due process requires that the defendant in an SVP trial have the opportunity to cross-examine witnesses against him, even though the statute does not explicitly provide this right. Just as the majority finds that the right to cross-examination is implicit in an SVP proceeding, based on the nature of the other rights afforded to an SVP defendant, I would hold that the right to confront witnesses is implicit, in the right to cross-examination. Accordingly, common sense and fairness lead me to conclude that due process requires both.
¶41 Instead of treating confrontation and cross-examination as separate “procedures” for purposes of due process, as the majority does, I would follow the United States Supreme Court’s decision in Morrissey. In the context of a parole revocation hearing, the Court stated:
We cannot write a code of procedure; that is the responsibility of each State. Most States have done so by legislation, others by judicial decision usually on due process grounds. Our task is limited to deciding the minimum requirements of due process. They include (a) written notice of the claimed violations of parole; (b) disclosure to the parolee of evidence against him; (c) opportunity to be heard in person and to present witnesses and documentary evidence; (d) the right to confront and cross-examine adverse witnesses (unless the hearing officer specifically finds good cause for not allowing confrontation)-, (e) a “neutral and detached” hearing body such as a traditional parole board, members of which need not be judicial officers or lawyers; and (f) a written statement by the factfinders as to the evidence relied on and reasons for revoking parole.
Morrissey, 408 U.S. at 488-89 (emphasis added) (footnote omitted).
*385f 42 In my view, Morrissey provides the correct balance for an SVP proceeding.17 Applying Morrissey in this case, I would affirm the trial court. The trial court admitted two telephonic, videotaped depositions from T.D. because T.D. refused to return from Michigan to testify. As suggested by the court in Morrissey, T.D.’s refusal to return, coupled with the absence of authority for the State to compel T.D.’s presence, constitutes good cause for not allowing confrontation.18
¶43 It is not only due process concerns that lead me to disagree with the majority, but also this court’s strong preference for live testimony. CR 43(a)(1) provides that “[i]n all trials the testimony of witnesses shall be taken orally in open court, unless otherwise directed by the court or provided by rule or statute.” The primary purpose of CR 43 is to ensure that witness statements are accurate. In re Adair, 965 F.2d 777, 780 n.4 (9th Cir. 1992) (referring to Fed. R. Civ. R 43(a) advisory committee’s note to 1937 adoption and Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2407, at 329 (1971)).19 The *386rule presupposes that witnesses must be physically present in the courtroom to give live, oral testimony.
¶44 Similarly, ER 804(b)(1) demonstrates the court’s strong preference for live testimony. ER 804(b)(1) provides that testimony taken in a deposition may be offered only “if the declarant is unavailable as a witness” and the party against whom the evidence is offered “had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.” These strong expressions of a preference for confrontation and cross-examination stem from the important considerations outlined above.
¶45 It is difficult to imagine where the majority’s analysis will ultimately take us, but, at a minimum, I can foresee that deposition testimony, taken in the absence of the SVP defendant, will become the rule. Rather than rejecting long-established due process analysis, I would hold, as the Supreme Court did in Morrissey, that minimal due process in the context of an SVP proceeding requires the right to confrontation and to cross-examination of adverse witnesses unless the trial court specifically finds good cause for not allowing confrontation. See Morrissey, 408 U.S. at 489. I would cling to the notion that live testimony is strongly preferred and that an integral part of cross-examination is the opportunity to have witnesses present in court, testifying before the trier of fact.
Chambers and J.M. Johnson, JJ., concur with Madsen, J.

 The majority attempts to distinguish Morrissey, 408 U.S. 471, Goldberg, 397 U.S. at 279 (Black, J., dissenting) (welfare termination hearing should include right to confront), Greene v. McElroy, 360 U.S. 474, 496-97, 79 S. Ct. 1400, 3 L. Ed. 2d 1377 (1959) (individual should have had opportunity to confront and cross-examine adverse witnesses before his security clearance was revoked by Department of Defense), and Gagnon v. Scarpelli, 411 U.S. 778, 786, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973) (in parole revocation context, minimal due process includes right to confront), superseded by statute as recognized in Baldwin v. Benson, 584 F.2d 953 (10th Cir. 1978) on the basis that these cases predate Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). This is an odd distinction, and not convincing, in light of the fact that Mathews cited to and drew heavily upon these cases in formulating its analysis and reaching its conclusion. In other words, Mathews did not abandon or repudiate its forebears; rather, it sprang from the brow of Morrissey, Goldberg, Greene, Gagnon, and many of the Court’s other, earlier, due process opinions.


 As the majority points out, Stout did not raise a confrontation issue in the trial court. Hence, the trial court did not make a good cause finding. However, the record demonstrates good cause.


 Where the language of this court’s rules is the same as the language of the federal rules, this court may look for guidance from courts applying the federal rule. Beal v. City of Seattle, 134 Wn.2d 769, 777, 954 P.2d 237 (1998); Carson v. Fine, 123 Wn.2d 206, 223, 867 P.2d 610 (1994).